Dissenting opinion by
Justice GRAVES.
I fully agree with and join Justice John-stone’s well-reasoned dissent. I write to further express my disappointment in the majority’s opinion to this extent: not only does the majority abuse its discretion for the reasons set forth in Justice John-stone’s dissent, but also the majority takes the even more outrageous step of disrupting the status quo in a context where the electorate has taken great pains to exercise its right to peacefully participate in the democratic processes of this Commonwealth. Our constitution deems this right of the people to be sacred and inherent. Ky. Const. §§ 1-4.
The irreparable harm in this case is not being suffered by Appellants, but rather it is being inflicted on the electorate. This is especially true because Appellants asserted at oral argument that only a small percentage of the electorate favored acquisition of the water company. The harm beyond repair is the increased public apathy being created by the contorted litigation we see today that delays, or perhaps denies, the electorate’s vote in a timely manner on an important public question.
JOHNSTONE, J., joins in this dissent.